Citation Nr: 9932576	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1958 to 
August 1961.  

In December 1975, the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for a broken back and left arm condition.  The RO 
notified the veteran of that decision by letter dated January 
6, 1976; he did not appeal. 

In April 1976, the Fort Harrison, Montana, VARO continued the 
denial of service connection for a broken back and left arm 
condition.  The RO notified the veteran of that decision by 
letter dated May 11, 1976; he did not appeal.  

In November 1987, the Fort Harrison, Montana, VARO denied the 
veteran's application to reopen the claim for service 
connection for a broken back and left arm condition.  The RO 
notified the veteran of that decision by letter dated December 
22, 1987; he did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the Cheyenne, 
Wyoming, VARO that denied the veteran's application to reopen 
the claim for service connection for a back injury.  

At the September 1998 hearing, the veteran raised an informal 
claim of entitlement to service connection for a neck 
disability.  Transcript (September 1998), pages 2 and 11.  
This matter is referred to the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for a broken back 
condition in December 1975 and notified the veteran of that 
decision by letter dated January 6, 1976; he did not appeal.  

2.  The RO continued the denial of service connection for a 
broken back condition in April 1976 and notified the veteran 
of that decision by letter dated May 11, 1976; he did not 
appeal.  

3.  The RO denied the veteran's application to reopen the 
claim for service connection for a broken back condition in 
December 1987 and notified the veteran of that decision by 
letter dated December 22, 1987; he did not appeal.  

4.  Evidence received since the December 1987 rating decision 
includes medical evidence, which shows the veteran currently 
has a chronic back disability.  

5.  The veteran was treated for complaints of back pain 
during service; on the separation examination in June 1961, 
the clinical evaluation of his spine was normal.  

6.  There is competent medical evidence of a nexus between a 
current back disability and the veteran's service.  


CONCLUSIONS OF LAW

1.  The evidence received since the December 1987 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for a back injury is 
well grounded.  38 U.S.C.A. §§ 1131, 1132, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The July 1958 enlistment examination report stated that the 
veteran's spine and musculoskeletal system were normal, and 
no defects or diagnoses were noted.  Except for a broken leg 
in 1954, the veteran denied a history of bone, joint, or 
other deformity; lameness; and paralysis.  The December 1960 
reenlistment examination report stated that the veteran's 
spine and musculoskeletal system were normal, and hypertrophy 
of the tonsils was the only defect or diagnosis noted.  

In March 1959, the veteran was seen at the aid station for an 
injury to his back two years earlier.  The veteran reported 
several weeks of pain in the thoracic spine on motion.  The 
examiner noted that x-rays were normal, according to his 
interpretation, but that he would send them to Heidelberg for 
consultation.  

In October 1960, the veteran was seen at the clinic in 
Germany for complaints that he had hurt his back.  The 
veteran reported that the previous day, he fell out of a 
2-1/2 ton truck and struck his back on the ground.  After he 
climbed back into the truck, it started to move, and he fell 
again and struck his back on the truck.  He had some pain at 
the time but the pain became much worse when he lay down in 
bed the last night.  He was unable to get out of bed this 
morning because of the pain.  He could move his lower 
extremities but motion was limited because of pain in his 
back.  He had no numbness or tingling in the lower 
extremities.  Physical examination revealed marked tenderness 
over the lower thoracic spine and both paravertebral areas 
but no obvious deformities.  The veteran's reflexes, 
sensation, and Babinski reflexes were normal bilaterally.  
The veteran had pain in the back with active or passive 
flexion of the lower extremities.  The impression was 
contusion of lower thoracic spine and paravertebral 
structures.  The examiner ordered x-rays of the veteran's 
spine.  The veteran was admitted to the Army hospital the 
same day for a contusion of the lower thoracic spine.  Three 
days later, he returned to temporarily restricted duty.  The 
veteran was seen at the clinic 16 other times but no back 
pains were noted.  

The June 1961 discharge examination report stated that the 
veteran's spine and musculoskeletal system were normal, and 
no defects or diagnoses were noted.  X-ray findings were 
within normal limits.  Except for the 1954 injury, the 
veteran denied a history of bone, joint, or other deformity; 
lameness; and paralysis.  The examiner noted that the veteran 
had the usual uncomplicated childhood diseases, tonsillitis, 
weak aches, and hemorrhoids in 1959.  

In March 1970, according to a September 1975 letter from 
K.M., M.D., the veteran started undergoing treatment for a 
diagnosis of lumbosacral strain.  The veteran was seen 
throughout 1970 for continued back pain and fitted in August 
1970 with a lumbosacral garment.  

Also in March 1970, according to a February 1976 letter from 
the Vermillion Medical Clinic, the veteran was see at the 
clinic in March 1970 and in August 1970 with complaints of 
backache.  In March 1970, the diagnosis was probable pars 
interarticularis defect, lumbosacral spine, and there was 
sclerosis and degenerative change at the lumbosacral facet 
joints.  The veteran was fitted for a back brace and treated 
with medications.  The physician noted that it could not be 
ruled out this trouble stemmed from the veteran's service 
connected injury.  These reports were filed with the RO at 
the veteran's March 1976 hearing.  

In March 1971, the veteran underwent an examination at the 
Yankton Clinic for pain mostly in the right lower thoracic 
spine to the lumbosacral area.  The veteran reported an 
injury to his low back in 1959 when the tailgate of a truck 
hit him and he was hospitalized in Germany.  The veteran had 
no brace, cast, or surgery.  The pain was now in the same 
area as when he was in the Army, and he experienced right 
hand numbness in no particular position.  The x-ray of the 
cervical spine showed normal disc spaces, no fractures, 
dislocations, or destructive lesions.  The x-ray of the 
thoraco-lumbar spine showed normal alignment.  There were 
some minimal degenerative changes in the lower thoracic 
spine, good disc spaces, no congenital anomalies, and no 
recent injuries or destructive lesions.  The March 1971 
impression was an old injury of the thoracic spine with 
degenerative arthrosis.  This report became part of the 
record in September 1975.  

In March 1972, according to a September 1975 letter from 
H.H., D.C., the veteran suffered a cervical strain with pain 
into the left shoulder.  Dr. H.H. rendered services to the 
veteran over a six week period but had not see the veteran 
since 1972 and could not comment on any condition since that 
time.  

In March 1975, the veteran was examined one time by A.P., 
M.D., for back pain.  The examiner noted that the veteran was 
working at lifting forms on Interstate-64 and that an x-ray 
was taken at St. Claire Medical Center.  The x-ray report is 
not included in the claims folder.  The examiner stated that, 
without talking to the veteran further, he could not 
definitely state that this injury was caused by the injury 
sustained in service.  

In August 1975, the veteran was admitted to the hospital with 
a chief complaint of pain in the back where his belt went 
across, pain in the left neck, pain in the left shoulder, 
pain in the left shoulder blade, weakness in the entire left 
arm and forearm and hand.  The veteran reported the onset of 
his problems while riding a truck in service.  He reported 
that, while riding in a truck, he struck his back in the 
lumbar area on the tailgate, flipped out, and flipped over 
two times before he landed on the left side of his neck, 
shoulder, and shoulder blade.  He was paralyzed in the 
hospital in Germany for 3 weeks or 3 months.  Physical 
examination revealed that the veteran's neck was somewhat 
limited on lateral rotation; however, he seemed able to flex 
his neck without any difficulty and hyperextend it without 
any difficulty.  Physical examination of the spine revealed 
that the veteran could bend forward to about 45 degrees, 
lateral bending right to about 5-10 degrees and similarly 
left to 5-10 degrees.  Hyperextension caused pain.  
Examination of the nerves revealed that the reflexes all were 
equal and normal.  The veteran seemed to do heel and toe 
walking without any difficulty.  In December 1975, R.C., a VA 
physician, reviewed the veteran's medical file and provided a 
discharge summary.  He noted that the orthopedic consultant 
reviewed the x-rays and found them all normal except for a 
slight suggestion of a possible spondylolysis of L5.  A 
review of the routine laboratory results failed to yield any 
abnormality, a chest x-ray was reported as normal, and the 
electrocardiogram on the chart was reported as negative.  

An August 1975 letter from N.E., D.C., stated that the 
veteran had received 11 treatments to date.  He was not 
working at his occupation as a pool digger for Flamingo Pools 
any longer, and the neurological compression was quite 
evident.  This letter was filed with the RO in January 1997.  

The December 1975 rating decision denied service connection 
for a broken back injury; the veteran did not appeal.  

The veteran underwent a December 1975 examination by the 
Division of Vocational Rehabilitation.  The examiner noted 
that the veteran fractured both legs in 1953 and that a cow 
stepped on the veteran in 1955.  Physical examination 
revealed that the nervous system was normal.  The veteran had 
mild discomfort in the low back on the straight leg raising 
test.  The diagnosis was possible low back syndrome.  The 
examiner noted that the veteran was limited in walking, 
standing, stooping, kneeling, lifting, reaching, reaching, 
pushing, and pulling.  The examiner stated that the veteran's 
symptoms seemed to be in excess of what he could account for 
by the physical findings.  These reports were filed with the 
RO at the March 1976 hearing.  

A March 1976 physician's statement shows that E.K., M.D., 
treated the veteran in September 1975, October 1975, January 
1976, and March 1976.  At the time, the veteran had been 
employed since July 1975 in construction work with Flamingo 
Pools.  Symptoms of thoracic outlet syndrome first appeared 
in July 1975 when the veteran pulled steel rods from the 
truck.  The diagnosis was mild thoracic outlet syndrome.  Dr. 
E.K.'s February 1976 letter stated that he first saw the 
veteran in September 1975 when he was referred by Dr. Robert 
Snider.  The veteran had a history of severe pain in his left 
shoulder and arm after an injury several months ago.  His 
injury was described as one involving heavy lifting, at which 
time, the pain in his arm and his shoulder began acutely.  
The veteran had a history of a year or two of severe low back 
pain for which he had been seen by multiple people, and he 
complained mainly of back pain.  The examiner stated that the 
veteran was probably more disabled by his back problem by 
far, than he was by his arm problem.  The veteran had been 
seen by Dr. Dorr of Orthopedic Associates and by Dr. Robert 
Snider for back consultations.  The examiner referred the 
veteran to Dr. Lewis Robinson for an extensive work-up.  The 
February 1976 letter and March 1976 physician's statement 
were filed with the RO in December 1996.  The record does not 
show that the RO requested or obtained medical records from 
Dr. Dorr, Dr. Snider, or Dr. Robinson.  

The veteran underwent an examination at The Billings Clinic 
in March 1976.  In a letter dated March 1976, the examiner 
stated that his impression was that the condition of the 
veteran's back was probably one of long-standing but 
definitely aggravated by the trauma he received in the 
accident in the Army in 1959.  The March 1976 examination 
notes stated that x-rays showed what the examiner interpreted 
to be a pars defect at the lumbosacral level in the left 
oblique and to a lesser degree on the right.  The veteran had 
recently seen Dr. Twito who ordered some blood tests for 
arthritis, which had not yet been reported.  There was 
sclerosis and degenerative change at the lumbosacral facet 
joints.  The diagnosis was chronic lumbosacral strain.  The 
March 1976 examination notes were filed with the RO at the 
March 1976 hearing but the March 1976 letter was not.  The 
record does not show that the RO requested or obtained 
medical records from Dr. Twito.  

At the March 1976 hearing, the veteran testified that he had 
back problems since he fell out of the truck in service.  
Transcript (March 1976), page 6.  He testified that he had a 
strain loading hay once prior to the truck incident.  
Transcript (March 1976), page 7.  When the RO requested 
earlier evidence about back trouble, the veteran testified 
that he had been to a hundred doctors between 1961 and 1970 
but that he did not remember which ones he saw.  Transcript 
(March 1976), pages 7-8.  

The May 1976 rating decision continued to deny service 
connection for a back injury; the veteran did not appeal.  

In March 1977, the veteran's wife filed a statement.  She 
stated that the veteran's doctors told him to find another 
line of work other than construction.  She was sure that 
there were times when the veteran rehurt (sic) his back; 
however, if he had a strong back to begin with, then he would 
not get hurt so often.  Even if the veteran had a bad back 
before service, she believed that service had aggravated the 
veteran's back.  

In May 1977, the RO mailed a letter to the veteran to request 
statements from physicians who treated him before and after 
service and statements from persons who knew of and observed 
his conditions.  The veteran did not respond.  

In August 1987, the veteran filed an informal application to 
reopen his claim for service connection for a back injury, 
and he attached a copy of the March 1976 letter from The 
Billings Clinic.  The November 1987 rating decision denied 
the veteran's application to reopen the claim for service 
connection for a back injury; the veteran did not appeal.  

In May 1992, the veteran filed a second informal application 
to reopen his claim for service connection for a back injury 
but no evidence was attached.  The RO mailed a letter to the 
veteran in July 1992 requesting names and address of health 
care providers.  The veteran did not respond.  

The veteran was examined at the VA Medical Center in 
September 1995 for complaints of back pain, spasms in the 
neck, and numbness in the left hand.  The September 1995 x-
ray report stated that the impression was bilateral 
spondylolysis at L5, with Grade I spondylolisthesis, 
otherwise minimal degenerative changes.  This report was 
filed with the RO in January 1997.  

In October 1995, D.B., M.D., examined the veteran.  The 
primary diagnosis was chronic back pain, and the secondary 
diagnosis was ulnar neuropathy.  The examiner noted that the 
disability began in March 1995.  In November 1995, D.K., 
M.D., examined the veteran.  The primary diagnosis was 
chronic back pain (neck, arm, leg), and the secondary 
diagnosis was ulnar neuropathy.  This document was filed with 
the RO in January 1997.  

In November 1995, the veteran underwent a Social Security 
Disability Determination Evaluation by S.A., M.D.  The 
examiner noted that the veteran was last seen in 1992 with 
similar types of problems.  The right hip x-rays looked 
normal, and the lumbar spine showed mild changes of 
arthritis.  The impression was that the veteran had back 
pain, neck pain, left arm symptomatology and some abnormal 
findings and right leg pain.  This document was filed with 
the RO in January 1997.  

In April 1996, the veteran was seen for chronic low back pain 
secondary to degenerative disc disease.  The examiner noted 
the veteran's history of a truck accident in 1959.  This 
report was filed with the RO in January 1997.  

In September 1996, the veteran filed a third informal 
application to reopen his claim for service connection for a 
back injury.  He stated that he had been approved for total 
disability through the Social Security Administration for his 
back condition.  Although the veteran filed duplicate medical 
evidence with the application, he filed both new and 
duplicate documents with the RO in January 1997.  

The RO mailed an October 1996 letter to the veteran 
requesting new and material evidence to reopen the claim.  In 
response, the veteran filed an undated statement that his 
left arm went numb as a result of his broken back.  He stated 
that several discs were damaged in his back and that there 
were other damages in reports previously filed with the RO.  
The veteran claimed that his symptoms started in 1959-1960 
and further aggravated (sic) from the pre-existing condition 
creating new injuries in 1972.  The veteran claimed that 
other injuries were created because his left arm went out on 
him and he was not able to catch himself when his back locked 
up on him and he fell.  He stated that he had been seen at 
the IHC Hospital of Evanston, Wyoming and by Dr. Thomas Simon 
of Evanston, Wyoming.  The veteran stated that he had been 
unable to obtain any medical records from 1963 to 1969 
because the doctors were all dead and the records seemed to 
be lost.  

The March 1997 rating decision denied the veteran's 
application to reopen the claim for service connection for a 
back injury, and the veteran timely perfected his appeal.  

Meanwhile, the week after the March 1997 rating decision was 
mailed, the veteran was examined at the VA Medical Center.  
The impression was chronic low back pain.  Two weeks after 
the March 1997 rating decision was mailed, the veteran 
underwent an examination at the VA Medical Center.  The 
electromyography examiner noted that the veteran had chronic 
low back pain following a fall many years ago.  The veteran 
reported pain radiating from the low back into the right 
buttock and lateral leg, associated with dragging of his foot 
when severe.  The impression was a minimally abnormal 
examination.  There was electrodiagnostic evidence of a 
minimal right peroneal mononeuropathy, best localized to the 
fibular head, though these minimal changes might have 
occurred on the basis of cumulative foot trauma alone.  There 
was no evidence of right L4-5 radiculopathy.  The veteran 
also underwent magnetic resonance imaging of the lumbar 
spine.  The impression was L5-S1 Grade I anterolisthesis, 
bilateral spondylolysis and right greater than left neural 
foraminal impingement.  These reports were filed with the RO 
in March 1998.  

The May 1998 appeal stated that the veteran had strained his 
back lifting hay in 1955 prior to active duty.  However, he 
contended that the 1959 truck incident caused his injury.  
The veteran stated that the injury in service caused him to 
have pain all of his life and to lose jobs.  

The veteran, with his representative, provided sworn 
testimony at the September 1998 hearing.  The hearing officer 
stated that the RO would address the inferred claim for 
service connection for a neck disability.  Transcript 
(September 1998), pages 2 and 11.  The veteran testified that 
he was able to obtain medical records only as far back as 
1969.  Transcript (September 1998), page 5.  In addition, he 
was injured as a city employee in 1972 and went to a 
chiropractor.  Transcript (September 1998), page 6.  He 
veteran testified that he was treated 6 months ago by a Dr. 
Simon of Evanston, Wyoming.  Transcript (September 1998), 
page 9.  Dr. Simon sent the veteran to a physical therapist 
at the IHC Hospital in Evanston.  The physical therapist told 
the veteran that he had 3 herniated discs in his neck.  
Transcript (September 1998), page. 10.  

In April 1999, the veteran's representative filed a letter 
and an April 1999 letter from D.D., D.C.  The chiropractor 
stated that he had reviewed the veteran's medical records and 
opined that the veteran had an ongoing problem of 
significance in the neck and head area prior to the 
sprain/strain injury of March 7, 1972, and following the 
injury that occurred in the service of October 17, 1960.  The 
representative's letter stated that the chiropractor's letter 
was new and material evidence to reopen his claim, that being 
that he suffered from neck and head problems, to include 
cervical strain/sprain and headaches, secondary to the trauma 
injury he sustained in service in 1960.  

In June 1999, Dr. D.D. filed an addendum to his April 1999 
letter.  The chiropractor's addendum showed that he had 
reviewed specific medical notes from 1961, 1969, 1970, and 
1971.  In August 1999, the veteran filed a statement alleging 
that Dr. D.D. reviewed his complete military medical records.  
The representative's September 1999 statement alleged that 
Dr. D.D. had offered an opinion that the veteran's in-service 
injury was related to his current diagnosis of L5-S1 Grade I 
anterolisthesis, bilateral spondylolysis, and right greater 
than left neural foraminal impingement.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).


Analysis

The December 1975 decision from the Fort Harrison, Montana, 
VARO that denied service connection for a broken back and left 
arm condition became final because the RO notified the veteran 
of that decision by letter dated January 6, 1976, and the 
veteran did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  The April 1976 decision from the Fort 
Harrison, Montana, VARO that continued the denial of service 
connection for a broken back and left arm condition became 
final because the RO notified the veteran of that decision by 
letter dated May 11, 1976, and the veteran did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  The November 1987 
decision from the Fort Harrison, Montana, VARO that denied the 
veteran's application to reopen the claim for service 
connection for a broken back and left arm condition became 
final because the RO notified the veteran of that decision by 
letter dated December 22, 1987, and the veteran did not 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

The veteran has presented new evidence that was not in the 
record at the time of the December 1987 rating decision: (1) 
the September 1995 VA examination report; (2) the October 
1995 private examination report; (3) the November 1995 Social 
Security Disability Determination Evaluation report; (4) the 
August 1996 examination report; (5) the veteran's undated 
statement in response to the RO's October 1996 letter; (6) 
the March 1997 VA examination reports; (7) the veteran's 
statement in the May 1998 appeal; (8) the veteran's sworn 
testimony at the September 1998 hearing; (9) Dr. D.D.'s 
letter and addendum; (10) the veteran's August 1999 
statement; and (11) the representative's September 1999 
statement.  This evidence is not cumulative because the 
record previously did not contain these specific medical 
reports or statements.  The new medical records and 
statements are also material because they help explain the 
nature and duration of the veteran's current disability.  
Therefore, the 11 items listed above are new and material 
evidence.  

The claim for service connection for a back injury must be 
reopened because the new and material evidence, which helps 
to explain the nature and duration of the veteran's current 
disability, in connection with evidence previously assembled, 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.  

The evidence shows that the veteran has a current back 
disability.  The September 1995 impression was bilateral 
spondylolysis at L5, with Grade I spondylolisthesis, 
otherwise degenerative changes; the October and November 1995 
primary diagnoses were chronic back pain; the March 1997 
impression was chronic low back pain; and in June 1999, a 
chiropractor stated that the veteran's in-service injury was 
related to his current diagnosis of L5-S1 Grade I 
anterolisthesis, bilateral spondylolysis, and right greater 
than left neural foraminal impingement.  

The evidence shows plausible in-service diagnoses of back 
disorders.  For the limited purpose of well grounding the 
claim, the Board notes that the veteran was seen at the aid 
station in March 1959 for a 2-year-old injury to his back, 
and the veteran was seen at the clinic in Germany in October 
1960 for complaints that he had hurt his back in a truck 
accident that month.  The impression was a contusion of the 
lower thoracic spine and paravertebral structures.  

The veteran met the third Caluza element because the evidence 
included plausible medical opinions of a nexus between the 
veteran's current back disability and an in-service event.  
For the limited purpose of well grounding the claim, the 
Board notes that The Billings Clinic examiner stated in March 
1976 that the condition of the veteran's back condition was 
definitely aggravated by the trauma he received in the 
accident in the Army in 1959, the  March 1997 
electromyography examiner noted that the veteran had chronic 
low back pain following a fall many years ago, and in June 
1999, a chiropractor stated that the veteran's in-service 
injury was related to his current back diagnosis.  In 
addition, Dr. D.D. stated in April 1999 that the veteran had 
an ongoing problem of significance in the neck and head area 
following the October 1960 injury in service, and the 
representative 's April 1999 statement alleged that the 
cervical strain/sprain and headaches were secondary to trauma 
injury in service.  The March 1970 physician's inability to 
rule out the veteran's in-service injury as the cause of his 
current trouble provides further support.  

Although the Board is deciding the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Finally, the Board notes that the veteran and some examiners 
referred to other examiners whose medical records are not 
included in the claims folder.  

ORDER

The evidence received since the December 1987 rating decision 
is new and material evidence; the claim is reopened.  

The claim of entitlement to service connection for a back 
injury is well grounded.  


REMAND

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
In this case, several documents reference other documents 
which were not included in the claims folder.  In March 1975, 
Dr. A.P. noted that an x-ray was taken at St. Claire Medical 
Center.  In March 1976, Dr. E.K. noted that the veteran had 
seen Dr. Dorr of Orthopedics Associates and Dr. Robert Snider 
for back consultations, and Dr. E.K. referred the veteran to 
Dr. Lewis Robinson for an extensive work-up.  Also in March 
1976, The Billings Clinic examiner noted that the veteran had 
recently seen Dr. Twito who ordered blood tests for arthritis 
that had not yet been reported.  In response to the RO's 
October 1996 letter, the veteran alleged that he was seen at 
the IHC Hospital of Evanston, Wyoming and by Dr. Thomas Simon 
of Evanston, Wyoming.  At the September 1998 hearing, the 
veteran also testified that Dr. Simon sent him to an IHC 
Hospital therapist who told him that he had 3 herniated discs 
in his neck.  

Therefore, the VA has a duty to assist because the record 
does not show that the RO requested or obtained the 
referenced medical records from these health care providers.  
See 38 U.S.C.A. § 5107(a) (West 1991).  

Moreover, the current medical evidence in the record warrants 
additional development.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 4.2 (1999) (where a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); see also Green v. 
Derwinski, 1 Vet. App. 121 (1992).  In this case, although 
the evidence shows diagnoses and impressions of several 
possible current back disorders, the medical evidence does 
not show which back disorders are chronic, which pre-existed 
service, which were permanently aggravated by service, or 
which were incurred in service.  

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a back disorder since 
1950.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service back conditions.  

The examiner should then offer a medical 
opinion as to the classification of the 
veteran's back disability(ies) and render 
an opinion on whether there is a nexus 
between any current back and any back 
injury in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for residuals of a back injury 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals






